DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 10 and 19 are allowed because for each region of the render output it is determined the set of one or more primitive(s) should be rendered for, storing the geometry data for the set of one or more primitive(s) in memory along with an indication of associated state data that is to be used for rasterising and/or rendering the set of one or more primitive(s) in a respective data structure for the region, such that the geometry data and the indication of associated state data for the set of one or more primitive(s) to be rendered is stored in a respective, different data structure for each different region of the render output it is determined the set of one or more primitive(s) should be rendered for the combination of best available prior arts fails to expressly teach the limitation, “


Independent claims 4, 9, 13 and 18 are allowed because the combination of best available prior art fails to expressly the limitation as a whole, “the geometry data and the indication of associated state data that is to be used for rendering is stored in a respective, different data structure for each different region” as a whole. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see remarks Pages 11-15, with respect to rejection of claim 1-19  under 35 USC 103 have been fully considered and are persuasive.  Therefore the rejection has been withdrawn. 

Applicant’s arguments, see remarks Pages 16-17, with respect to rejection of claims 1, 10 and 19 under obvious type double patenting have been fully considered and are persuasive.  Therefore the rejection has been withdrawn. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TAPAS MAZUMDER/           Primary Examiner, Art Unit 2616